Citation Nr: 0313843	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  99-24132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

Entitlement to an increase in a 20 percent rating for a low 
back disability.

Entitlement to an increase in a 30 percent rating for a right 
shoulder disability.

Entitlement to an increase in a 10 percent rating for 
neuropathy of the right ulnar and median nerves.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


REMAND

The veteran served on active duty from December 1977 to 
November 1980.  This case comes to the Board of Veterans' 
Appeals (Board) from an August 1999 RO decision which denied 
an increase in a 20 percent rating for a low back disability, 
denied an increase in a 30 percent rating for a right 
shoulder disability, and denied an increase in a 10 percent 
rating for neuropathy of the right ulnar and median nerves.  
The veteran recently changed the service organization which 
represents him before the VA.

In August 2002, the Board undertook additional development of 
the evidence on the increased rating issues pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  The 
development, including obtaining additional treatment records 
and providing VA examinations in April 2003, has been 
completed.  However, the Board's development regulation was 
invalidated by the United States Court of Appeals for the 
Federal Circuit.  Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  In view of this, the case must be remanded for the 
following: 

After assuring that there has been 
compliance with the notice requirements 
of the Veterans Claims Assistance Act of 
2000 (VCAA), the RO should readjudicate 
the claims for increased ratings for the 
low back disability, right shoulder 
disability, and neuropathy of the right 
ulnar and median nerves, taking into 
account all evidence received since the 
October 1999 statement of the case.  If 
the claims are denied, the RO should 
issue a supplemental statement of the 
case to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


